Exhibit 10.3
WASHINGTON GAS LIGHT COMPANY
DEFINED BENEFIT
RESTORATION PLAN
Effective as of January 1, 2010

 



--------------------------------------------------------------------------------



 



         
1. PURPOSE
    1  
 
       
1.1 Purpose
    1  
1.2 Effective Date
    1  
 
       
2. DEFINITIONS
    1    
2.1 “Accredited Service.”
    1  
2.2 “Accrued Benefit.”
    1  
2.3 “Affiliate.”
    1  
2.4 “Beneficiary.”
    1  
2.5 “Benefit Commencement Date.”
    1  
2.6 “Board of Directors.”
    1  
2.7 “Change in Control.”
    1  
2.8 “Committee.”
    1  
2.9 “Company.”
    2  
2.10 “Compensation.”
    2  
2.11 “Death Benefit.”
    2  
2.12 “Disability.”
    2  
2.13 “Early Retirement Benefit.”
    2  
2.14 “Eligible Employee.”
    2  
2.15 “Employee.”
    2  
2.16 “ERISA.”
    2  
2.17 “Final Average Compensation.”
    2  
2.18 “Normal Retirement Benefit.”
    3  
2.19 “Normal Retirement Date.”
    3  
2.20 “Participant.”
    3  
2.21 “Plan.”
    3  
2.22 “Specified Employee.”
    3  
2.23 “Surviving Spouse.”
    3  
2.24 “Vested Percentage.”
    3  
2.25 “Washington Gas Light Company Employees’ Pension Plan.”
    3  
2.26 “Year of Vesting Service.”
    3  
 
       
3. PARTICIPATION
    3    
3.1 Commencement of Participation
    3  
3.2 Participant Elections
    4  

1



--------------------------------------------------------------------------------



 



         
3.3 Termination
    4  
 
       
4. RETIREMENT BENEFITS
    4    
4.1 Normal Retirement Benefit
    4  
4.2 Early Retirement Benefit
    5  
4.3 Terminated Vested Benefit
    5  
4.4 Disability Retirement Benefit
    5  
4.5 Normal Form of Benefit
    5  
4.6 Optional Forms of Distribution
    6  
4.7 Benefit Computation
    7  
4.8 Special Distribution Rules for Specified Employees
    7  
4.9 Hardship Distribution
    8  
 
       
5. DEATH BENEFIT
    8    
5.1 General
    8  
5.2 Surviving Spouse of an Active Participant
    8  
5.3 Surviving Spouse of Former Vested Participant
    9  
 
       
6. VESTING
    9    
6.1 Vested Percentage
    9  
6.2 Vested Percentage — Exceptions
    9  
 
       
7. FUNDING NATURE OF THE PLAN
    10  
 
       
8. ADMINISTRATION OF THE PLAN
    11  
 
       
9. AMENDMENTS AND TERMINATION
    11  
 
       
10. CLAIMS PROCEDURES
    11    
10.1 Claim for Benefits
    11  
10.2 Notice of Denial
    12  
10.3 Review of Claim
    12  
10.4 Decision After Review
    12  
10.5 Legal Action
    13  
10.6 Discretion of the Committee
    13  
 
       
11. MISCELLANEOUS
    13    
11.1 Construction
    13  
11.2 Taxes
    13  
11.3 Governing Law
    13  
11.4 No Right of Employment
    13  

2



--------------------------------------------------------------------------------



 



         
11.5 Payment in Satisfaction of Claims
    13  
11.6 ERISA
    13  
11.7 No Alienation of Benefits
    14  
11.8 Incapacity
    14  
11.9 Adjustment
    14  
11.10 Code Section 409A
    14  
11.11 Successors
    15  
 
       
Exhibit A
    16  
Exhibit B
    17  
Exhibit C
    18  

3



--------------------------------------------------------------------------------



 



1.   PURPOSE.

  1.1   Purpose. Washington Gas Light Company (the “Company”) has established
and maintains the Washington Gas Light Company Defined Benefit Restoration Plan
(the “Plan”) for the purpose of providing supplemental pension and
pension-related benefits to a select group of management and highly compensated
employees of the Company and its affiliates.         It is intended that the
Plan shall at all times be maintained on an unfunded basis for federal income
tax purposes under the Internal Revenue Code of 1986, as amended (the “Code”),
and administered as a “top-hat” plan exempt from the substantive requirements of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).    
1.2   Effective Date. The Plan is effective January 1, 2010.

2.   DEFINITIONS.

Except as otherwise stated herein, capitalized terms used in this Plan have the
meanings set forth below:

  2.1   “Accredited Service.” Accredited Service has the meaning set forth in
the Washington Gas Light Company Employees’ Pension Plan.     2.2   “Accrued
Benefit.” Accrued Benefit means, at any time, the benefit computed in accordance
with Section 4.1, expressed as a single-life annuity commencing at Normal
Retirement Date.     2.3   “Affiliate.” Affiliate means a parent or subsidiary
of the Company.     2.4   “Beneficiary.” Beneficiary means the person or persons
entitled to receive a Participant’s retirement benefits.     2.5   “Benefit
Commencement Date.” Benefit Commencement Date means the date on which payment of
a Participant’s retirement benefits commence under this Plan. Such date shall be
the first day of the month immediately following the benefit commencement date
under Section 4.1, Section 4.2, Section 4.3 or Section 4.4, or if later, the
date elected under Section 3.2(b).     2.6   “Board of Directors.” Board of
Directors means the Board of Directors of Washington Gas Light Company.     2.7
  “Change in Control.” Change in Control means a Change in Control pursuant to
the terms of the Washington Gas Light Company Change in Control Policy, which is
incorporated by reference herein.     2.8   “Committee.” Committee means the
committee established pursuant to Section 8 hereof, as it shall be constituted
from time to time.

1



--------------------------------------------------------------------------------



 



  2.9   “Company.” Company means Washington Gas Light Company, a Virginia and
District of Columbia corporation, and any successor to all, or substantially
all, of the Company’s assets or business.     2.10   “Compensation.”
Compensation means, for any calendar year, a Participant’s salary as of
December 31 of the calendar year and any short term incentive award fully earned
for the fiscal year that ends during the calendar year under any incentive
compensation plan maintained by the Company, whether such award is paid during
the calendar year or payment is deferred. If a Participant is on an approved
leave of absence as of December 31 of any calendar year, his salary in effect at
the beginning of such leave shall be deemed to be his salary for the year. If a
Participant dies or is determined to have incurred a Disability prior to
December 31 of his first year of Plan participation, his Compensation shall be
determined as of the day preceding the date of death or determination of
Disability.     2.11   “Death Benefit.” Death Benefit has the meaning set forth
in Section 5 of the Plan.     2.12   “Disability.” Disability means, to the
extent consistent with Code section 409A, a physical or mental condition which
prevents an Employee from engaging in any substantially gainful activity as
determined by the Company’s Medical Director provided such disability is
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.     2.13   “Early Retirement Benefit.” Early
Retirement Benefit means the benefit described in Section 4.2.     2.14  
“Eligible Employee.” Eligible Employee means any Employee who (i) is an
executive, management or highly compensated Employee; (ii) is a participant in
the Washington Gas Light Company Employees’ Pension Plan; (iii) is not a
participant in the Washington Gas Light Company Supplemental Executive
Retirement Plan; and (iv) is selected by the Board of Directors to participate
in the Plan.     2.15   “Employee.” Employee means a person who receives salary,
wages or commissions from the Company or an Affiliate and whose wages from the
Company or an Affiliate are subject to withholding for purposes of federal
income taxes and the Federal Insurance Contribution Act, as determined by the
Committee.     2.16   “ERISA.” ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.     2.17   “Final Average
Compensation.” Final Average Compensation means the average of the total amount
of Compensation for the three calendar years of Accredited Service preceding the
Participant’s termination of employment. In the event the Participant has less
than three years of Compensation prior to his termination of employment, his
total amount of Compensation for his years of service shall be averaged and such
average shall be his Final Average Compensation.

2



--------------------------------------------------------------------------------



 



  2.18   “Normal Retirement Benefit.” Normal Retirement Benefit means the
benefit described in Section 4.1.     2.19   “Normal Retirement Date.” Normal
Retirement Date has the meaning set forth in the Washington Gas Light Company
Employees’ Pension Plan.     2.20   “Participant.” Participant means an
individual described in Section 3, unless expressly provided herein to the
contrary or the context dictates otherwise, a Participant shall include any
person who is entitled to a benefit under this Plan.     2.21   “Plan.” Plan
means the Washington Gas Light Company Defined Benefit Restoration Plan as set
forth in this document and in any amendments from time to time made hereto.    
2.22   “Specified Employee.” means any employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code section 409A. The determination of Specified Employees, including the
number and identity of persons considered Specified Employees and the
identification date, shall be made by the Human Resources Committee of the Board
of Directors of WGL Holdings, Inc. or its delegate in accordance with the
provisions of Code sections 416(i) and 409A and the regulations issued
thereunder.     2.23   “Surviving Spouse.” Surviving Spouse refers to the person
who is legally married to the Participant at the time of his death and for the
full one year (365 days) period immediately prior to his death.     2.24  
“Vested Percentage.” Vested Percentage means a Participant’s nonforfeitable
interest in his Accrued Benefit determined in accordance with Section 6.    
2.25   “Washington Gas Light Company Employees’ Pension Plan.” Washington Gas
Light Company Employees’ Pension Plan means the Washington Gas Light Company
Employees’ Pension Plan, originally adopted January 1, 1945, as amended and
restated January 1, 2008 and as amended thereafter from time to time.     2.26  
“Year of Vesting Service.” Year of Vesting Service means each calendar year as a
Participant in which the Participant completes at least 1,000 Hours of Service
including all Hours of Service completed in the year in which an individual
first becomes a Participant, regardless of whether earned before or after first
becoming a Participant. For purposes of this Section 2.28, an “Hour of Service”
shall have the meaning assigned to such term under the Washington Gas Light
Company Employees’ Pension Plan.

3.   PARTICIPATION

  3.1   Commencement of Participation. Each Eligible Employee shall become a
Participant no earlier than the date the Board of Directors meets and designates
the

3



--------------------------------------------------------------------------------



 



      Employee as an Eligible Employee; Participation shall begin on the date
the Board of Directors shall specify.     3.2   Participant Elections.

  (a)   Initial Elections. A Participant may, within 30 days of first becoming a
Participant in this Plan (provided the Participant is not then a participant in
any plan required to be aggregated with this Plan for purposes of Code section
409A), and consistent with Code section 409A and applicable regulations, make an
election with respect to retirement benefits described in Sections 4.1, 4.2 and
4.3 to receive his benefits in one of the optional forms of distribution
described in Section 4.6.

Elections under Section 3.2(a) shall be made in a form authorized by the
Committee. Except as provided in Section 3.2(b), below, such elections shall be
irrevocable.

  (b)   Second Elections. A Participant may, consistent with Code section 409A
and applicable regulations, subsequently elect to defer the commencement of
distributions of his or her retirement benefits or change the form of the
Participant’s distribution, provided (i) the subsequent election is not
effective for 12 months after it is made, and (ii) to the extent required by
Code section 409A, under the subsequent election, the distribution may not
commence until a date that is at least 5 years later than the earliest date the
distribution would otherwise have commenced.

  3.3   Termination. In the event a Participant’s employment with the Company is
terminated for whatever reason or in the event the Board of Directors withdraws
or rescinds its designation of Participant status with respect to an Employee,
such terminated or current Employee, as applicable, shall thereafter accrue no
additional benefits under this Plan and shall have, with respect to previously
accrued benefits, only such rights as are provided herein. Benefits payable to
such terminated or current Employee, if any, shall be paid in accordance with
the terms of the Plan.

4.   RETIREMENT BENEFITS

  4.1   Normal Retirement Benefit. Upon termination of employment on or after
attainment of his Normal Retirement Date a Participant shall be entitled to a
monthly benefit equal to his Vested Percentage of an amount calculated as 1/12
of the excess of (a) over (b) where:

  (a)   equals the Normal Retirement Pension determined under the Washington Gas
Light Company Employees’ Pension Plan (i) using the definitions of Compensation
and Final Average Compensation set forth in this Plan instead of the definition
of Annual Basic Compensation and Final Average Compensation used in the
Washington Gas Light Company Employees’ Pension Plan and (ii) without
application of Code section 401(a)(17), and

4



--------------------------------------------------------------------------------



 



  (b)   equals the Normal Retirement Pension determined under the Washington Gas
Light Company Employees’ Pension Plan.

      The benefit payable under this Section 4.1 shall be paid 30 days after the
Participant’s termination of employment.     4.2   Early Retirement Benefit. A
Participant who terminates employment within the 10 year period before his
Normal Retirement Date and is fully vested in his Accrued Benefit at such
termination shall receive a retirement benefit commencing as of his termination
of employment equal to the Participant’s Accrued Benefit at termination of
employment subject to an early retirement reduction determined in accordance
with Exhibit A. The benefit payable under this Section 4.2 shall be paid 30 days
after the Participant’s termination of employment.     4.3   Terminated Vested
Benefit. A Participant who terminates employment before attaining age 55 shall
commence receiving a benefit upon attaining age 55 equal to the Vested
Percentage of the Participant’s Accrued Benefit subject to an early retirement
reduction determined in accordance with Exhibit A. The Terminated Vested Benefit
shall be determined by (1) first applying to the amount determined in Section
4.1(a) the applicable Vested Percentage and adjustment factors to reflect the
age of the Participant at the Benefit Commencement Date, (2) determining the
offsets under Section 4.1(b) adjusted to reflect the vested percentage and age
of the of the Participant at the Benefit Commencement Date, and (3) subtracting
the amount determined in (2) from the amount determined in (1). Any adjustments
to the resulting benefit to reflect a payment form other than a life annuity are
applied to the result of step (3). The benefit payable under this Section 4.3
shall be paid 30 days after the Participant’s attainment of age 55.     4.4  
Disability Retirement Benefit. A Participant who (i) has years of Accredited
Service that are at least half the number of years measured from his Employment
Commencement Date as defined under the Washington Gas Light Company Employees’
Pension Plan and the date on which the Participant will attain age 65 and
(ii) has incurred a Disability shall receive a benefit equal to the excess of
(a) over (b) where:

  (a)   equals the percentage of his Normal Retirement Benefit under this Plan
determined in accordance with Exhibit B; and     (b)   equals the Disability
Pension payable to the Participant under the Washington Gas Light Company
Employees’ Pension Plan.

      The benefit under this Section 4.4 shall be reduced by any benefits
payable to the Participant under the Company’s long term disability plan. The
benefit under this Section 4.4 shall be paid 30 days following the occurrence of
the Disability.     4.5   Normal Form of Benefit. The normal form of a
Participant’s retirement benefit shall be payments in equal monthly installments
for his lifetime; provided the normal form of benefit for a Participant who is
married on his Benefit

5



--------------------------------------------------------------------------------



 



      Commencement Date shall be equal monthly installments for the lifetime of
the Participant with 50% of the amount payable to the Participant continued
thereafter for the lifetime of the Surviving Spouse. The benefit payment to a
Participant who is married on his Benefit Commencement Date shall be the
actuarial equivalent of a single life annuity for the lifetime of the
Participant determined using the Actuarial Factors as defined under the
Washington Gas Light Company Employees’ Pension Plan. Notwithstanding, a
Participant may elect, in accordance with Section 3.2 of the Plan, to have his
retirement benefit paid in one of the optional forms of benefits described in
Section 4.6. The benefit election of a Participant who is married on his Benefit
Commencement Date is not subject to spousal consent.     4.6   Optional Forms of
Distribution. Each of the optional forms of distribution listed below shall be
the actuarial equivalent of a single life annuity for the lifetime of the
Participant, using the Actuarial Factors as defined under the Washington Gas
Light Company Employees’ Pension Plan.

  (a)   Lump Sum. The Participant may elect to have all or a portion of his
Accrued Benefit paid in a lump sum, the amount of which shall be calculated on
the basis specified in Exhibit C. If a Participant elects to have less than all
of his Accrued Benefit paid in a lump sum, the remaining portion of the
Participant’s Accrued Benefit will be paid in the normal form of benefit unless
the Participant has elected otherwise.     (b)   Single Life Option. The
Participant may elect to have his Accrued Benefit paid in equal monthly
installments for his lifetime.     (c)   Contingent Annuitant Option. A
Participant may elect to have his benefit paid in equal monthly installments for
the lifetime of the Participant with 50%, 75% or 100% of the amount payable to
the Participant continued thereafter for the lifetime of the Surviving Spouse or
any other designated Beneficiary.     (d)   Guaranteed Fixed Period and Life
Thereafter Option. The Participant may elect to have the Participant’s benefits
paid in monthly payments for his life; provided if the Participant dies within
the fixed period that he so designates in his election for this option made in
accordance with Section 3.2, the monthly pension benefit that the Participant
was receiving shall continue to the Participant’s Surviving Spouse or other
designated Beneficiary for the remainder of the fixed period elected by the
Participant.     (e)   Social Security Adjustment Option. A Participant whose
Benefit Commencement Date occurs before the Participant’s Social Security
benefit first becomes available by reason of age and who has elected to receive
benefits in a form other than a lump sum, may elect to have his monthly benefit
increased until the Participant’s Social Security benefit first becomes
available, and reduced thereafter, so that the Participant receives,

6



--------------------------------------------------------------------------------



 



      as far as practicable, an approximately level income both before and after
the Social Security benefit first becomes available to the Participant.        
Notwithstanding any other provision to the contrary, if payment is to be made on
the basis of a combination of the Social Security Adjustment Option and any
other option involving payment after the death of the Participant, an adjustment
on account of such other option shall first be made, and the adjusted amount
shall then be further adjusted for the Social Security Adjustment Option.
Moreover, any benefits payable after the death of the Participant, the amount of
which is to be determined on the basis of the amount that was payable to the
Participant, shall be determined on the basis of the Participant’s adjusted
amount before it was adjusted for the Social Security Adjustment Option.        
Although this section of the Plan makes references to “Social Security”
benefits, the benefits provided by this option are independent of any benefits
provided under the Social Security Act whether the Participant applies for,
receives or will be eligible for any such benefits at any time. The estimated
Social Security benefit used in determining such level income is not to be
changed subsequently if the actual Social Security benefit proves to be
different from the estimated amount.     (f)   Pop-up Option. A Participant may
elect to have a contingent annuitant option (including the joint and survivor
form of benefit that is the normal form of benefit for a Participant who is
married on his Benefit Commencement Date) revert to a single-life annuity in the
event the Surviving Spouse or other designated Beneficiary dies within 5 years
of the Benefit Commencement Date, subject to an additional actuarial reduction
of the Participant’s benefit and an actuarial adjustment to the benefit payable
for the life of the Surviving Spouse or such other designated Beneficiary in the
event the Surviving Spouse or other designated Beneficiary survives the 5-year
period beginning on the Participant’s Benefit Commencement Date.

  4.7   Benefit Computation. A Participant’s retirement benefits shall be
computed under the Plan in effect as of the date of the Participant’s
termination of employment with the Company and shall not be recomputed,
increased or decreased after such termination, except for supplemental
increases, if any, as may be granted by the Board of Directors.     4.8  
Special Distribution Rules for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, if a Participant who is a Specified
Employee becomes entitled to receive a distribution of his retirement benefits
on account of termination of employment under Section 4.1, 4.2 or 4.3,
distribution of such benefits may not begin earlier than six months following
the date of the Participant’s termination of employment, as required by Code
section 409A and the regulations thereunder. At the expiration of the six-month
period, the amounts that would otherwise have been distributable to the
Participant during the period

7



--------------------------------------------------------------------------------



 



      shall be immediately paid to the Participant. If the Participant dies
during such six-month period, the amounts that would otherwise have been
distributable to the Participant during such six-month period shall be paid to
the Participant’s Beneficiary on or around 90 days after the date of the
Participant’s death. In no event shall interest be paid on any distribution
delayed pursuant to this Section 4.8.     4.9   Hardship Distribution. In the
event that the Human Resources Committee of the Company’s Board of Directors,
upon written request of a Participant, Surviving Spouse or the Beneficiary of
any survivor death benefit payable pursuant to the form of a Participant’s
retirement benefit in accordance with Section 4.5, determines, in its sole
discretion, that the Participant, Surviving Spouse or Beneficiary has suffered
an unforeseeable financial emergency, the Company shall pay to the Participant,
Surviving Spouse or Beneficiary, within 30 days following such determination, an
amount equal to the lesser of: (i) the amount necessary to meet the emergency,
including amounts for any and all taxes as may be required pursuant to
Section 11.2 or (ii) the value of the Vested Percentage of Participant’s Accrued
Benefit expressed as a lump sum, using the “applicable interest rate” and
“applicable mortality table” under Code section 417(e)(3) as such terms are used
in the Washington Gas Light Company Employees’ Pension Plan for purposes of
determining lump sum distributions for small benefit amounts. For purposes of
this Section 4.9, an unforeseeable financial emergency is an unexpected need for
cash arising from an illness, casualty loss, sudden financial reversal, or other
such unforeseeable occurrence. Cash needs arising from foreseeable events such
as the purchase of a house or education expenses for children shall not be
considered to be the result of an unforeseeable financial emergency. With
respect to that portion of the retirement benefit which is distributed to a
Participant, Surviving Spouse or a Beneficiary as hardship distribution under
this Section 4.9, no further benefit shall be payable to the Participant,
Surviving Spouse or Beneficiary. It is intended that the Human Resources
Committee’s determination as to whether a Participant, Surviving Spouse or
Beneficiary has suffered an “unforeseeable financial emergency” shall be made
consistent with the requirements under section 409A of the Code and applicable
regulations.

5.   DEATH BENEFIT

  5.1   General. Except for the Surviving Spouse’s annuity described in
Sections 5.2 and 5.3, and any survivor death benefit payable pursuant to the
form of payment of a Participants’ retirement benefits in accordance with
Section 4.5, no death benefits shall be payable under this Plan and a
Participant shall forfeit all rights to any benefits hereunder upon his death.  
  5.2   Surviving Spouse of an Active Participant. The Surviving Spouse of a
Participant who dies while an Employee shall receive a monthly annuity in an
amount equal to 50% of the deceased Participant’s Accrued Benefit (without
regard to vesting) determined on the basis of (i) the Participant’s Final
Average Compensation at the date of his death, and (ii) the Accredited Service
the Participant would have had if his Company employment had continued until his
Normal Retirement Date, and (iii) no reduction for benefit commencement before
age 65. This benefit shall

8



--------------------------------------------------------------------------------



 



      continue for the lifetime of the Surviving Spouse. Payment of this benefit
shall commence 30 days following the Participant’s death.     5.3   Surviving
Spouse of Former Vested Participant. If a Participant who is not an Employee and
is not receiving a benefit under this Plan dies, the Surviving Spouse of such
Participant shall receive a benefit of an amount equal to 50% of the annuity
that would have been paid to the former Participant under Section 4.3. The
benefit payable to the Surviving Spouse shall be distributed in the form in
which the benefit would have been paid to the former Participant under
Section 4.3. If the Participant dies before the year he would have attained age
55, then benefits will commence at the time the Participant would have reached
age 55 or, if the Participant had in place a valid election under Section 3.2(b)
for a later commencement date, at such later commencement date. If the
Participant dies after the year he reaches age 55, the benefit shall commence
30 days following the Participant’s death and shall continue for the lifetime of
the Surviving Spouse.

6.   VESTING

  6.1   Vested Percentage.

  (a)   General: Subject to Section 6.2 below and the right of the Company to
amend or terminate the Plan, a Participant shall vest in his Accrued Benefit in
accordance with the following schedule:

          Years of Vesting   Nonforfeitable Service   Percentage
Less than 5
    0 %
5 or more
    100 %

  (b)   Early or Normal Retirement. Notwithstanding the preceding or anything in
this Plan to the contrary, a Participant shall be 100% vested in his Accrued
Benefit upon the attainment of eligibility for an Early Retirement Benefit and,
if not already vested, upon attainment of his or her Normal Retirement Date.    
(c)   Disability Benefits. Upon Disability of a Participant, the Participant is
100% vested in his Accrued Benefit.     (d)   Change in Control. Upon a Change
in Control, Participants are 100% vested in their Accrued Benefit.

  6.2   Vested Percentage — Exceptions.

  (a)   Company Initiated Termination. The provisions of Section 6.1(a) will not
apply if a Participant’s termination of employment occurs as a result of a
Company-initiated action or if his designation of Participant status is
withdrawn or rescinded by the Company. In such event, the Participant’s

9



--------------------------------------------------------------------------------



 



      vested interest in his Accrued Benefit shall be calculated in accordance
with the following schedule:

          Years     of     Vesting Service   Vested Percentage
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

  (b)   Acceleration of Vesting. The Committee may waive all vesting
requirements or permit accelerated vesting arrangements in any case which, in
the Committee’s discretion, represents special circumstances;     (c)  
Misconduct. Notwithstanding any Plan provision to the contrary, if a Participant
willfully performs any act or willfully fails to perform any act of material
importance to the Company, that may result in material discredit or substantial
detriment to the Company, then upon a majority vote of the Board of Directors,
such Participant and any Beneficiary of such individual shall forfeit any
benefit payments owing on and after the date fixed by the Board of Directors and
the Company shall have no further obligation under this Plan to such Participant
or any Beneficiary. If a Participant to which this Section applies received a
lump-sum benefit pursuant to Section 4.6, then the Participant or his
Beneficiary shall return to the Company a proportionate share of such lump-sum
payment calculated as follows:         The lump-sum payment amount shall be
multiplied by a fraction, the numerator of which is the number of full years and
months which elapsed from the time of the payment to the time of the willful act
or failure to act described above, and the denominator of which is the number of
full years and months of the Participant’s life expectancy determined as of the
time of the lump-sum payment.

7.   FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds. Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company.

10



--------------------------------------------------------------------------------



 



8.   ADMINISTRATION OF THE PLAN

The Plan shall be administered by a committee that is comprised of the members
of the Retirement Board appointed by the Company’s Board of Directors with
respect to the Washington Gas Light Company Employees’ Pension Plan, or such
other committee or persons as are selected from time to time by the Board of
Directors (the “Committee”). The Committee shall have the exclusive authority
and responsibility for all matters in connection with the operation and
administration of the Plan, except for the determination for Hardship
Distributions reserved under Section 4.9 to the Human Resources Committee of the
Company’s Board of Directors. The Committee’s powers and duties shall include,
but shall not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits and expenses of the Plan as
they become payable under the Plan; (c) reducing or otherwise adjusting amounts
payable under the Plan if payments are made in error; and (d) authority to
engage such legal, accounting, and other professional services as it may deem
proper. Benefits under the Plan will be paid only if the Committee decides in
its discretion that the Participant is entitled to them, except as reserved to
the Human Resources Committee under Section 4.9 of the Plan. The decisions of
the Committee shall be made in the sole discretion of the Committee and shall be
final and binding upon all parties, including without limitation, the Company,
Participants and Beneficiaries.
The Committee, from time to time, may allocate to one or more of its members or
to any other person or persons or organizations any of its rights, powers, and
duties with respect to the operation and administration of the Plan. Any such
allocation shall be reviewed from time to time by the Committee and shall be
terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.
The members of the Committee shall serve without compensation, but all benefits
payable under the Plan and all expenses properly incurred in the administration
of the Plan, including all expenses properly incurred by the Committee in
exercising its duties under the Plan, shall be borne by the Company.

9.   AMENDMENTS AND TERMINATION

The Board of Directors reserves the power at any time to terminate this Plan and
to otherwise amend or suspend any portion of the Plan, provided however, that no
such action shall reduce any Accrued Benefit (or any benefit hereunder based
thereon) or Vested Percentage on the date of such action. In the event of any
suspension or termination of the Plan (or any portion thereof), benefits shall
be paid in accordance with the terms of the Plan (except that the Committee may
determine, in its sole discretion, to accelerate payments to all Participants if
and to the extent that such acceleration is permitted under Code section 409A
and regulations thereunder).

10.   CLAIMS PROCEDURES.

  10.1   Claim for Benefits. Any claim for benefits under this Plan shall be
made in writing to the Committee. If a claim for benefits is wholly or partially
denied, the Committee, or its delegate, shall so notify the claimant within
90 days after receipt of the claim. If the Committee determines that an
extension is necessary, the Committee will notify the claimant within the
initial 90-day period that the

11



--------------------------------------------------------------------------------



 



      Committee needs up to an additional 90 days to review the claim. In the
case of a claim for disability benefits, the Committee shall notify the claimant
within 45 days after the claim is received unless the Committee determines that
an extension of time for processing is required due to matters beyond the
control of the Plan, in which case written notice of the extension shall be
furnished to the claimant prior to termination of the original 45-day period.
Such extension shall not exceed 30 days from the end of the initial period. If,
prior to the end of the first 30-day extension period, the Committee determines
that, due to matters beyond the control of the Plan, an additional extension of
time for processing is required, written notice of a second 30-day extension
shall be furnished to the claimant prior to termination of the first 30-day
extension.     10.2   Notice of Denial. The notice of denial shall be written in
a manner calculated to be understood by the claimant and shall contain (a) the
specific reason or reasons for denial of the claim, (b) specific references to
the pertinent Plan provisions upon which the denial is based, (c) a description
of any additional material or information necessary to perfect the claim
together with an explanation of why such material or information is necessary
and (d) an explanation of the claims review procedure and time limits, including
a statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review. In the case of a
claim for disability benefits, the notification shall also advise the claimant
whether the Committee’s denial relied upon any specific rule, guideline,
protocol or scientific or clinical judgment. The decision or action of the
Committee shall be final, conclusive and binding on all persons having any
interest in the Plan, unless a written appeal is filed as provided in
Section 10.3 hereof.     10.3   Review of Claim. Within 60 days after the
receipt by the claimant of notice of denial of a claim, the claimant may
(a) file a request with the Committee that it conduct a full and fair review of
the denial of the claim, (b) receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits, and (c) submit questions and
comments to the Committee in writing.     10.4   Decision After Review. Within
60 days after the receipt of a request for review under Section 10.3, the
Committee, or its delegate, shall deliver to the claimant a written decision
with respect to the claim, except that if there are special circumstances which
require more time for processing, the 60-day period shall be extended to
120 days upon notice to that effect to the claimant. The decision shall be
written in a manner calculated to be understood by the claimant and shall
(a) include the specific reason or reasons for the decision, (b) contain a
specific reference to the pertinent Plan provisions upon which the decision is
based, (c) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim for benefits, and (d) a statement of
the claimant’s right to bring a civil action under section 502(a) of ERISA. In
the case of a claim for disability benefits, the notice shall set forth:
(1) whether the Committee’s denial

12



--------------------------------------------------------------------------------



 



      relied upon any specific rule, guideline, protocol or scientific or
clinical judgment; and (2) the following statement: “You and your Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”     10.5   Legal
Action. A claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.     10.6   Discretion of the Committee. All
interpretations, determinations and decisions of the Committee with respect to
any claim shall be made in its sole discretion, and shall be final and
conclusive.

11.   MISCELLANEOUS

  11.1   Construction. The headings and subheadings of this instrument are
inserted for convenience of reference only and are not to be considered in the
construction of this Plan. Wherever appropriate, words used in the singular may
include the plural, plural may be read as the singular and the masculine may
include the feminine.     11.2   Taxes. The Company will deduct from Plan
payments or from other compensation payable to a Participant, Surviving Spouse
or Beneficiary any amounts required to be withheld for federal, state or local
taxes with respect to benefits under this Plan.     11.3   Governing Law. The
instrument creating the Plan shall be construed, administered, and governed in
all respects in accordance with the laws of the Commonwealth of Virginia to the
extent not preempted by ERISA. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective.     11.4   No Right of
Employment. Participation in this Plan shall not give to any Employee the right
to be retained in the employ of the Company or any right or interest in this
Plan other than is herein specifically provided.     11.5   Payment in
Satisfaction of Claims. Any payment to a Participant, Surviving Spouse or
Beneficiary or the legal representative of the aforesaid, in accordance with the
terms of this Plan shall to the extent thereof be in full satisfaction of all
claims such person may have against the Company hereunder, which may require
such payee, as a condition to such payment, to execute a receipt and release
therefor in such form as shall be determined by the Company.     11.6   ERISA.
This Plan is intended to qualify for exemption from Parts II, III, and IV of
ERISA, as amended, as an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly

13



--------------------------------------------------------------------------------



 



      compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
such Act, and shall be so interpreted.     11.7   No Alienation of Benefits.
Benefits under this Plan shall not be alienated, hypothecated or otherwise
encumbered, and to the maximum extent permitted by law such benefits shall not
in any way be subject to claim of creditors or liable to attachment, execution
or other process of law.     11.8   Incapacity. If an individual entitled to
receive retirement benefits is determined by a court, or if not by a court by
the Committee, to be legally incapable of giving valid receipt and discharge for
such benefits, they shall be paid to the duly appointed and acting guardian, if
any, and if no such guardian is appointed and acting, to such person as the
Committee may designate. Such payment shall, to the extent made, be deemed a
complete discharge for such payments under this Plan.     11.9   Adjustment. To
the extent permitted under Code section 409A, if the Committee is unable to make
the determinations required under this Plan in sufficient time for payments to
be made when due, the Committee shall make the payments upon the completion of
such determinations with interest at a reasonable rate from the due date and
may, at its option, make provisional payments, subject to adjustment, pending
such determination.     11.10   Code Section 409A. The Plan is intended to
comply with the applicable requirements of Code section 409A and its
corresponding regulations and related guidance, and shall be maintained and
administrated in accordance with Code section 409A to the extent Code section
409A applies to the Plan. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan may only be made in a manner, and upon an event,
permitted by Code section 409A.         Notwithstanding anything in the Plan to
the contrary, distributions to be made upon a termination of employment may only
be made upon a Code section 409A “separation from service” or other event
permitted by Code section 409A, and in a manner permitted by Code section 409A
or an applicable exemption. In accordance with section 1.409A-3(d) of the
Treasury Regulations, a distribution under this Plan will be treated as made on
the designated payment date if the payment is made (i) at such date or a later
date within the same calendar year, or if later, by the 15th day of the third
month following the designated date (provided the Participant, or in the event
of the death of the Participant, his or her Beneficiary, may not, directly or
indirectly, designate the year of payment), or (ii) at a date no earlier that 30
days before the designated payment date and the Participant (or, in the event of
the death of the Participant, his or her Beneficiary) may not directly or
indirectly designate the taxable year of the payment.         To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

14



--------------------------------------------------------------------------------



 



  11.11   Successors. This Plan shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, in the same manner
and to the same extent that the Company would be obligated under this Plan if no
succession had taken place.

[The remainder of this page intentionally left blank]

15



--------------------------------------------------------------------------------



 



Exhibit A
Early Retirement Benefit Reduction Formula

              All Service Age *   Levels
65
    100 %
64
    98  
63
    96  
62
    94  
61
    92  
60
    90  
59
    85  
58
    80  
57
    75  
56
    70  
55
    65  

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

16



--------------------------------------------------------------------------------



 



Exhibit B
Actuarial Equivalent Reduction Factors for Disability Benefits
Commencing Prior to Age 65

          Nearest Age at   Disability Pension in Percent of Commencement  
Normal Retirement Pension
55
    65 %
56
    70 %
57
    75 %
58
    80 %
59
    85 %
60
    90 %
61
    92 %
62
    94 %
63
    96 %
64
    98 %

Notwithstanding the preceding, a Participant shall be eligible for a Disability
Pension equal to 100% of his Normal Retirement Pension if (1) he is age 55 or
older and the total of his year of Accredited Service and age equals 90 or more,
or (2) he has 30 years of Accredited Service.

17



--------------------------------------------------------------------------------



 



Exhibit C
Lump-Sum Calculation Procedure
     1. Determine the participant’s life expectancy as of the lump-sum payment
date using the mortality table applicable under Code section 417(e) referenced
in Internal Revenue Service (“IRS”) Revenue Ruling 2001-62, or such other table
as the IRS shall indicate as a replacement for such table. Round the result up
to the next higher whole number of years.
     2. Determine the annual life annuity benefit, payable as of the lump-sum
payment date that is to be converted into an actuarially equivalent lump-sum.
     3. Assuming mid-year payment of the amount in Step (2), for each year of
the Participant’s future life expectancy, discount each year’s payment back to
the lump-sum payment date using the yield on the zero-coupon US Treasury
security with maturity equal to the maturity of each year’s payment. The amount
of the lump-sum payment shall equal the sum of the discounted payments. The U.S.
Treasury yields shall be those published for the date six months prior to the
lump-sum payment date. If such date falls on a day when U.S. Treasury securities
are not traded, yields for the next following business day shall be used.

18